         Case 1:20-cr-00180-DMT Document 28 Filed 01/27/21 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NORTH DAKOTA

United States of America,             )
                                      )
               Plaintiff,             )       ORDER
                                      )
       vs.                            )
                                      )
Walter William Cartwright, III,       )       Case No. 1:20-cr-180
                                      )
               Defendant.             )


       Defendant is charged in an Indictment with possession of a firearm by a convicted felon in

violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2). On October 19, 2020, he made his initial

appearance and was arraigned.

        Prior to his initial appearance, defendant was in State custody at the Ward County Jail in

Minot, North Dakota, awaiting transfer to the North Dakota State Penitentiary to commence service

of his State sentence. After the Indictment in this case was returned and an arrest warrant issued,

a detainer was filed by the United States with the State. Pursuant to the Interstate Agreement on

Detainers Act ("IADA"), defendant's appearance before this court for his initial appearance and

arraignment was secured by a writ of habeas corpus ad prosequendum. (Doc. No. 8). In light of the

current COVID-19 pandemic, arrangements were made for defendant to appear from the Ward

County Jail rather than physically transporting him to the federal courthouse in Bismarck.

       At his initial appearance and arraignment, defendant was advised of his rights under the

IADA to continued federal custody until the charges set forth in the Indictment are adjudicated.

Defendant did not waive anti-shuttling provisions of the IADA at that time, opting instead to remain

in federal custody. Finding that defendant ineligible for release, the court ordered that he remain


                                                 1
          Case 1:20-cr-00180-DMT Document 28 Filed 01/27/21 Page 2 of 2




in federal custody pending final disposition of his federal charges. (Doc. No. 22).

       On January 25, 2021, the court received a letter from Defendant. (Doc. No. 26). In his

letter, defendant states that, following his initial appearance and arraignment before this court, the

State took custody of him and moved him from the Ward County Jail to the North Dakota State

Penitentiary in Bismarck, North Dakota, to begin service of his State sentence. Averring that his

rights under the IADA’s anti-shuttling provisions have been violated, he appears to request leave

to file a motion to dismiss his federal charges.

       As noted above, the court previously issued an order detaining defendant pending trial and

in so doing made it clear that he was to remain in federal custody. As the court has not

countermanded this order, defendant is still in federal custody. Where he is ultimately housed while

in federal custody is left to the discretion of the United States Marshal.

       Defendant is represented by counsel. The court is not obligated to entertain pro se motions

that are filed by a represented party. See United States v. Pate, 754 F.3d 550, 553 (8th Cir. 2014);

Abdullah v. United States, 240 F.3d 683, 686 (8th Cir. 2001). It is the responsibility of counsel to

file motions on defendant’s behalf. Insofar as defendant seeks leave to file a pro se motion, his

request is DENIED.

       IT IS SO ORDERED.

       Dated this 26th day of January, 2021.

                                               /s/ Clare R. Hochhalter
                                               Clare R. Hochhalter, Magistrate Judge
                                               United States District Court




                                                   2
